Response to Amendment
1.	This action is in response to the request for reconsideration filed on 4/12/2021
2.	As per applicant’s request claims 1-7, 9-11 and 14-19 have been amended.
3.	Examiner has withdrawn rejection of 35 USC 101 of claims 1-20 upon clarification and amendment filled by the applicant.
4.	Examiner has withdrawn rejection of 35 USC 112 (f) sixth paragraph of claims 1-20 upon clarification and amendment filled by the applicant.
5.	As per applicant’s request claims 1-20 has been considered but they are not persuasive.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothner USPN 6,110,226 in view of Franz et al USPN 9,250,937


In remarks applicant argues,
Identifying a first assembly file, among a plurality of assembly files of a first application, having a first usage frequency that is equal to or greater than a predetermined threshold and executing the first application by using the first compilation result stored in the storage and a second compilation result obtained by Just-in-time (JIT) compiling the second assembly file.



In response to an applicant arguments,
It was noted that cited reference Bothner fairly discloses Identifying a first assembly file, among a plurality of assembly files of a first application, having a first usage frequency that is equal to or greater than a predetermined threshold and executing the first application by using the first compilation result stored in the storage and a second compilation result obtained by Just-in-time (JIT) compiling the second assembly file (column 5, line 38, Referring to FIG. 7, a block diagram is shown of an optimizing ahead-of-time Java compiler in accordance with one aspect of the present invention.  Internally, gcc uses two main representations.  The first is a tree representation, at a level corresponding to well-known abstract syntax trees, used to represent high-level, fully-typed expressions, declarations, and types.  The second is an RTL (Register Transfer Language) form used to represent instructions, instructions patterns, and machine-level calculations in general.  Constant folding is done using trees, but most other optimizations are done at the RTL level.  In FIG. 7, a compiler shell 701 (TOPLEV.C) determines whether Java source code or Java bytecode is to be compiled, and invokes the corresponding one of a Java parser 703 and a bytecode parser 705.  The parser that is invoked builds a tree node representation 707 of expressions, types, declarations, etc. Constant folding is then performed (709) in a manner well-known in the art.  A module EXPAND.sub.-- EXPR 711, using a machine description 713, then expands the tree node expressions to generate a Register Transfer Language (RTL) representation 715, a linked list of machine-specific abstract instructions.  The code modules that perform the foregoing operations are generally referred to as the compiler front-end (710). In the compiler back-end (720), various 
efficiently accessed from the class file itself.  Instead, the Java run-time environment must read the metadata and from that metadata build an extensive data structure that describes each class with its fields and methods.  For example, referring to FIG. 4, assume a class "IntList" that implements a linked list.  (The source code in FIG. 10, described hereinafter, assumes the same example class.) In memory, an object reference (pointer) 401 points to a first list object 410 having a pointer 403 to a list class descriptor 430, a value field 405 (containing the value 10), and a pointer 407 to a next list object 420.  The next list object 420 also points to the list class descriptor 430 and contains a value 415 (20).  The pointer 417 to the next list object is null.  The list class descriptor 430 contains pointers to other objects, for example a pointer 421 to an object 440 describing the fields of a list object.  The object 440 contains the names, types and byte offsets of the fields "value" and "next." In addition, a Class Table 450 lists the 

In remarks applicant argues,
A communication device configured to communicate with a plurality of user equipment (UEs) via a network.
In response to an applicant’s arguments,
It was noted that cited reference Bothner fairly discloses a communication device configured to communicate with a plurality of user equipment (UEs) via a network (see summary of the invention for network connection and claim 5 for communication with components). Therefore, examiner interprets that cited reference allows to communicate via network with other devices and components.

In remarks applicant argues,
Receiving application execution history information from the plurality of UEs and identifying an application having a usage frequency that is equal to or greater than a predetermined threshold based on the application execution history information.




In response to an applicant’s arguments,
It was noted that cited reference Franz et al fairly teaches receiving application execution history information from the plurality of UEs and identifying an application having a usage frequency that is equal to or greater than a predetermined threshold based on the application execution history information (column 7, line 45, many JIT compilers perform garbage collection on generated code, discarding unused code and reusing that space for new code.  The compiler will write and later execute this new code in place of the old version.  This may happen frequently in some JIT compilers.  In some embodiments such changes are detected, the diversified versions of old blocks are discarded, the new blocks are read and integrated into the existing control flow graph.  To detect all changes to a block, librando marks it read-only after diversification using the mprotect function on Linux.  If the compiler writes to the block later, the library allows the write to succeed, but marks the block as dirty) and (column 7, line 27, some embodiments utilize a control flow graph in which a block is a maximal continuous run of instructions, so that the block ends in an unconditional branch instruction, but contains no such instruction inside.  Some embodiments also break blocks at function calls (the CALL instruction) and returns, but not at conditional branches; a basic block can have one or more conditional branches inside, and in some embodiments the block is not split at these branches.  However, one heuristic which may be used to split blocks is that whenever a block contains a number of consecutive zeroes over a given threshold, the block is broken after a small number of those zeroes.  This is preferred because compilers sometimes emit code only partially (or lazily), initializing the remainder with 
Examiner’s Interview
On May 5, 2021, Examiner Khatri conducted a telephone interview with applicants’ representative, Sean Quinn and discussed the key features of the invention and further to clarify the amendment and a proposed amendment execute in a virtual environment with AOT compilation as depicted in fig 11. No agreement was reached and examiner wish to express his appreciation to the applicant’s representative for his time and meaningful discussion during the interview.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/Primary Examiner, Art Unit 2191